Exhibit 99.1 Spartan Motors Delivers Strong Fourth Quarter and Full Year 2016 Results ● Full Year Net Income Increased 151% to $8.6 Million, or $0.25 Per Share ● Fourth Quarter Net Income Up 110% to $0.9 Million, or $0.03 Per Share CHARLOTTE, Mich., February 23, 2017 - Spartan Motors, Inc. (NASDAQ: SPAR) (“Spartan” or the “Company”), a global leader in specialty chassis and vehicle design, manufacturing and assembly, today reported operating results for the fourth quarter and full year periods ending December 31, 2016. Full Year 2016 Highlights For the full year 2016 compared to the full year 2015: ● Sales increased $40.4 million, or 7.3%, to $590.8 million from $550.4 million ● Gross profit margin improved 370 basis points to 12.3% of sales from 8.6% of sales ● Operating income rose $21.1 million, or 169.1%, to $8.6 million from an operating loss of $12.5 million ● Adjusted operating income increased 222.1 % to $14.5 million, or 2.5% of sales, from $4.5 million, or 0.8% of sales ● Net income improved $25.6 million, or 150.7%, to $8.6 million, or $0.25 per share, from a net loss of $17.0 million, or $0.50 per share ● Adjusted net income improved 68.3% to $11.1 million, or $0.32 per share, from $6.6 million, or $0.20 per share ● Cash, net of debt increased 15.9% to $32.0 million at December 31, 2016 compared to $27.6 million at December 31, 2015 Fourth Quarter 2016 Highlights For the fourth quarter of 2016 compared to the fourth quarter of 2015: ● Sales increased 3.7% to $145.9 million from $140.6 million ● Gross profit margin improved 850 basis points to 12.3% of sales from 3.8% of sales ● Operating income rose $11.0 million, or 109.6%, to $1.0 million from an operating loss of $10.0 million ● Adjusted operating income increased 182.6% to $1.9 million, or 1.3% of sales, from a loss of $2.3 million ● Net income improved $10.4 million, or 110.0%, to $0.9 million, or $0.03 per share, from a net loss of $9.5 million, or $0.28 per share ● Adjusted net income improved 158.9% to $1.5 million, or $0.04 per share from $0.6 million, or $0.02 per share “Spartan closed 2016, on a high note with a profitable fourth quarter performance, our fourth profitable quarter in a row,” said Daryl Adams, President and Chief Executive Officer. “While 2016 goes in the books as the strongest financial performance Spartan has had since 2009, we are most proud of the progress we have made to date, on behalf of our shareholders. Our performance in 2016 reflects great progress toward key operational milestones as the positive momentum we sparked and fanned in 2015 started to accelerate and deliver on our turnaround initiatives, some well ahead of schedule. Take a look at 2016, and you are looking at a company whose head is squarely in the game, and it is one we intend to win.” Spartan Motors, Inc. Full Year 2016 Segment Results For the full year 2016 compared to the full year 2015: Fleet Vehicles and Services (FVS) FVS segment sales increased 22.3% to $278.4 million from $227.7 million. Revenue growth was primarily due to a favorable revenue mix and higher volume at vehicle up-fit centers. Operating income increased $14.2 million, or 97.9%, to $28.7 million, or 10.3% of sales, from $14.5 million, or 6.4% of sales, a year ago. Higher volume and favorable mix resulted in an increase in operating income compared to last year. The Segment backlog at December 31, 2016, totaled $89.5 million, compared to $96.1 million at December 31, 2015. In January, 2017, FVS received approximately $37.0 million in new orders, up approximately 20% over new orders received in January 2016. Specialty Chassis & Vehicles (SCV) SCV segment sales remained comparable at $129.4 million. Sales of motorhome chassis decreased to $98.0 million from $103.3 million, primarily due to lower shipments year-over-year. Other Specialty Vehicle revenue increased 52.2% to $21.1 million from $13.8 million, primarily due to increased contract manufacturing. Operating income increased 39.5% to $6.8 million, or 5.3% of sales, from $4.9 million, or 3.8% of sales, a year ago. Favorable mix and increased contract manufacturing resulted in an increase in operating income compared to last year. The Segment backlog at December 31, 2016, totaled $20.0 million, compared to $18.4 million at December 31, 2015. Emergency Response (ER) ER segment sales decreased 5.3% to $183.0 million from $193.2 million. Lower revenue resulted from fewer shipments of complete fire apparatus and custom cab and chassis compared to a year ago. Operating loss improved $10.1 million, or 42.4%, to $13.7 million from $23.7 million a year ago. The improvement was primarily the result of improved operating efficiencies and a reduction in charges recorded in 2016, compared to 2015, relating to asset impairment ($1.8 million), restructuring ($1.8 million), product repair campaign and warranty reserves ($1.6 million), and a non-recurring NHTSA fine ($0.7 million). Adjusted operating loss improved $0.9 million, or 9.8%, to $8.7 million from $9.6 million last year. The Segment backlog at December 31, 2016, totaled $139.9 million, compared to $156.3 million at December 31, 2015. Acquisition Update As previously announced, the Company completed the acquisition of Smeal Fire Apparatus Co. (“Smeal”) and its subsidiaries effective January 1, 2017. Smeal, an industry-leading innovator and manufacturer of fire apparatus in North America, generated 2016 revenues of approximately $70 million, which excludes revenues associated with Smeal’s sale of approximately $30 million of chassis purchased from Spartan. In connection with the transaction, the cash consideration paid of approximately $32.5 million was funded primarily through borrowings from the Company’s existing $100 million line of credit. Page 2 of 12 The Company results for the fourth quarter and full year ended December 31, 2016, include approximately $0.7 million, or $0.02 per share, and $0.9 million, or $0.03 per share, respectively, of acquisition related expenses. “As Spartan shared from the beginning, we expect the transaction to be accretive to 2017 earnings and to further accelerate the turnaround of the Spartan Emergency Response business unit. What we could not measure at the beginning of the acquisition were the benefits we would see from a reinvigorated dealer channel and a motivated workforce,” continued Adams. “We understood immediately how important integrating Smeal and its Ladder Tower and UST brands was going to be for the success of our combined Company. Today, we are happy to report that our dealer channel is excited about our increasingly expanding product portfolio, and our combined employees are happy and optimistic about the expanded employment opportunities a larger publically traded company brings.” 2017 Outlook “Our balance sheet at year end, with essentially zero long-term debt, remains strong,” said Rick Sohm, Chief Financial Officer of Spartan Motors. “Cash, net of debt, improved $4.4 million year-over-year to end at $32.0 million. Our strong operating results continued to generate cash in excess of our working capital requirements, which enabled us to repay our $5 million senior note and repurchase approximately 422,000 shares at an average price of $4.74 per share, or $2.0 million in the aggregate, during 2016. “As we move into 2017, we will continue with a disciplined working capital management approach, as well as being opportunistic as market conditions dictate, to support future growth and maximize shareholder value. As a result of the Smeal acquisition, our 2017 forecast was adjusted for certain acquisition related costs and adjustments ($0.4 million, net of tax) and the impact from the one-time lag in recognizing sales and gross margin on chassis sales ($2.4 million, net of tax) that are now inter-company.” Outlook for full year 2017 is expected to be as follows (which includes the Smeal acquisition): ● Revenue to be in the range of $615.0 - $685.0 million ● Acquisition costs and inter-company chassis impact of approximately $2.8 million, net of tax ● Adjusted EBITDA of $25.1 - $28.3 million ● Income tax expense of $1.7 - $2.8 million ● Interest expense of approximately $1.0 million ● Adjusted earnings per share of $0.30 - $0.36, assuming approximately 34.8 million shares outstanding “Progress like Spartan has experienced in such a short amount of time took a great deal of hard work and a commitment to excellence, across the organization. Implementing key process improvement methodologies and keenly focusing on enhancing our products has gone a long way to help us ensure this success will continue. That said, we are incredibly optimistic that 2017 will bring increasingly positive outcomes to shareholders and customers alike,” Adams concluded. Reconciliation of Non-GAAP Financial Measures This release contains adjusted operating income, adjusted net income attributable to Spartan Motors, Inc., forecasted EBITDA (earnings before interest, taxes, depreciation and amortization), forecasted adjusted EBITDA, and adjusted earnings per share, which are all Non-GAAP financial measures. These are calculated by excluding items that we believe to be infrequent or not indicative of our operating performance. For the periods covered by this release such items consist of expenses associated with restructuring actions taken to improve the efficiency and profitability of certain of our manufacturing operations, accruals for product recalls and regulatory settlements, non-cash asset impairment charges, expenses related to a recent business acquisition and a non-cash deferred tax asset valuation allowance. We present these adjusted Non-GAAP measures because we consider them to be important supplemental measures of our performance and believe them to be useful to show ongoing results from operations distinct from items that are infrequent or not indicative of our operating performance. Page 3 of 12 The adjusted Non-GAAP measures are not measurements of our financial performance under GAAP and should not be considered as an alternative to operating income, net income attributable to Spartan Motors, Inc. or earnings per share under GAAP. These adjusted Non-GAAP measures have limitations as analytical tools and should not be considered in isolation or as a substitute for analysis of our results as reported under GAAP. In addition, in evaluating the adjusted Non-GAAP measures, you should be aware that in the future we may incur expenses similar to the adjustments in this presentation, despite our assessment that such expenses are infrequent or not indicative of our operating performance. Our presentation of the adjusted Non-GAAP measures should not be construed as an inference that our future results will be unaffected by unusual or infrequent items. We compensate for these limitations by providing equal prominence of our GAAP results and using adjusted Non-GAAP measures only as a supplement. The following tables reconcile operating income (loss) to adjusted operating income (loss), net income (loss) attributable to Spartan Motors to adjusted net income (loss) attributable to Spartan Motors, forecasted net income to EBITDA and adjusted EBITDA and forecasted earnings (loss) per share to adjusted earnings (loss) per share for the periods indicated. Page 4 of 12 Financial Summary (Non-GAAP) (In thousands, except per share data) (Unaudited) Three Months Ended December 31, Twelve Months Ended December 31, Spartan Motors, Inc. 2016 % of sales 2015 % of sales 2016 % of sales 2015 % of sales Operating income (loss) $ 965 0.7 % $ (10,008 ) -7.1 % $ 8,625 1.5 % $ (12,478 ) -2.3 % Add (subtract): Restructuring charges 224 427 1,095 2,855 Asset impairment - - 406 2,234 Product recall - 6,300 3,457 8,600 NHTSA settlement - - - 2,269 Joint venture expenses 1 982 13 1,015 Acquisition related expenses 723 - 882 - Adjusted operating income (loss) $ 1,913 1.3 % $ (2,299 ) -1.6 % $ 14,478 2.5 % $ 4,495 0.8 % Net income (loss) attributable to Spartan Motors, Inc. $ 942 0.6 % $ (9,450 ) -6.7 % $ 8,610 1.5 % $ (16,972 ) -3.1 % Add (subtract): Restructuring charges 224 427 1,095 2,855 Asset impairment - - 406 2,234 Product recall - 6,300 3,457 8,600 NHTSA settlement - - - 2,269 Joint venture expenses 1 491 7 508 Acquisition related expenses 723 - 882 - Deferred tax asset valuation allowance (282 ) 3,928 (2,932 ) 9,472 Tax effect of adjustments (104 ) (1,115 ) (460 ) (2,392 ) Adjusted net income (loss) attributable to Spartan Motors, Inc. $ 1,504 1.0 % $ 581 0.4 % $ 11,065 1.9 % $ 6,574 1.2 % Diluted net earnings (loss) per share $ 0.03 $ (0.28 ) $ 0.25 $ (0.50 ) Add (subtract): Restructuring charges - 0.01 0.03 0.08 Asset impairment - - 0.01 0.07 Product recall - 0.19 0.10 0.25 NHTSA settlement - - - 0.07 Joint venture expenses - 0.01 - 0.02 Acquisition related expenses 0.02 - 0.03 - Deferred tax asset valuation allowance (0.01 ) 0.12 (0.09 ) 0.28 Tax effect of adjustments - (0.03 ) (0.01 ) (0.07 ) Adjusted Diluted net earnings (loss) per share $ 0.04 $ 0.02 $ 0.32 $ 0.20 Page 5 of 12 Financial Summary (Non-GAAP) (In thousands, except per share data) (Unaudited) Three Months Ended December 31, Twelve Months Ended December 31, Emergency Response Segment 2016 % of sales 2015 % of sales 2016 % of sales 2015 % of sales ER segment operating (loss) $ (3,750 ) -7.9 % $ (12,051 ) -28.7 % $ (13,660 ) -7.5 % $ (23,723 ) -12.3 % Add (subtract): Restructuring charges 224 427 1,095 2,855 Asset impairment - - 406 2,234 Product recall - 5,900 3,457 7,300 NHTSA settlement - - - 684 Joint venture expenses 1 982 13 1,015 Adjusted ER segment operating (loss) $ (3,525 ) -7.4 % $ (4,742 ) -10.3 % $ (8,689 ) -4.7 % $ (9,635 ) -5.0 % Forecast Year Ending December 31, 2017 Spartan Motors, Inc Low Mid High Net income $ 7,755 $ 8,775 $ 9,800 Add: Depreciation and amortization 11,131 11,131 11,131 Interest expense 1,000 1,000 1,000 Taxes 1,700 2,250 2,800 EBITDA $ 21,586 $ 23,156 $ 24,731 Add (subtract): Acquisition related expenses 426 426 426 Chassis shipment delay 3,125 3,125 3,125 Adjusted EBITDA $ 25,137 $ 26,707 $ 28,282 Earnings per share $ 0.22 $ 0.25 $ 0.28 Add: Acquisition related expenses 0.01 0.01 0.01 Chassis shipment delay 0.09 0.09 0.09 Less tax effect of adjustments (0.02 ) (0.02 ) (0.02 ) Adjusted earnings per share $ 0.30 $ 0.33 $ 0.36 Page 6 of 12 Conference Call, Webcast, Investor Presentation and Investor Information Spartan Motors will host a conference call for analysts and portfolio managers at 10 a.m. ET today to discuss these results and current business trends. The conference call and webcast will be available via: Webcast: www.spartanmotors.com (Click on “Investor Relations” then “Webcasts”) Conference Call: 1-844-868-8845 (domestic) or 412-317-6591 (international); passcode: 10101442 For more information about Spartan, please visit www.spartanmotors.com. About Spartan Motors Spartan Motors, Inc. is a leading designer, engineer, manufacturer and marketer of a broad range of specialty vehicles, specialty chassis, vehicle bodies and parts for the fleet and delivery, recreational vehicle (RV), emergency response, defense forces and contract assembly (light/medium duty truck) markets. The Company's brand names— Spartan Motors, Spartan Specialty Vehicles, Spartan Emergency Response, Spartan Parts and Accessories, and Utilimaster®, a Spartan Motors Company— are known for quality, durability, performance, customer service and first-to-market innovation. The Company operates facilities in Michigan, Indiana, Pennsylvania, Kansas, Wisconsin, Nebraska, South Dakota, Saltillo, Mexico; and Lima, Peru. Spartan reported sales of $591 million in 2016. Visit Spartan Motors at www.spartanmotors.com. This release contains several forward-looking statements that are not historical facts, including statements concerning our business, strategic position, financial projections, financial strength, future plans, objectives, and the performance of our products and operations. These statements can be identified by words such as "believe," "expect," "intend," "potential," "future," "may," "will," "should," and similar expressions regarding future expectations. These forward-looking statements involve various known and unknown risks, uncertainties, and assumptionsthat are difficult to predict with regard to timing, extent, and likelihood. Therefore, actual performance and results may materially differ from what may be expressed or forecasted in such forward-looking statements. Factors that could contribute to these differences include operational and other complications that may arise affecting the implementation of our plans and business objectives; continued pressures caused by economic conditions and the pace and extent of the economic recovery; challenges that may arise in connection with the integration of new businesses or assets we acquire or the disposition of assets; restructuring of our operations, and/or our expansion into new geographic markets; issues unique to government contracting, such as competitive bidding processes, qualification requirements, and delays or changes in funding; disruptions within our dealer network; changes in our relationships with major customers, suppliers, or other business partners, including Isuzu; changes in the demand or supply of products within our markets or raw materials needed to manufacture those products; and changes in laws and regulations affecting our business. Other factors that could affect outcomes are set forth in our Annual Report on Form 10-K and other filings we make with the Securities and Exchange Commission (SEC), which are available at www.sec.gov or our website. All forward-looking statements in this release are qualified by this paragraph. Investors should not place undue reliance on forward-looking statements as a prediction of actual results. We undertake no obligation to publicly update or revise any forward-looking statements in this release, whether as a result of new information, future events, or otherwise. CONTACT: Rick Sohm Chief Financial Officer Spartan Motors, Inc. (517) 543-6400 Juris Pagrabs, Group Treasurer & Director of Investor Relations Spartan Motors, Inc. (517) 543-6400 Page 7 of 12 Spartan Motors, Inc. and Subsidiaries Consolidated Balance Sheets (In thousands, except par value) December 31, 2016 December 31, (Unaudited) 2015 ASSETS Current assets: Cash and cash equivalents $ 32,041 $ 32,701 Accounts receivable, less allowance of $487 and $130 65,441 56,617 Inventories 58,896 60,558 Income taxes receivable 1,287 1,755 Other current assets 4,526 3,506 Total current assets 162,191 155,137 Property, plant and equipment, net 53,116 47,320 Goodwill 15,961 15,961 Intangible assets, net 6,385 7,093 Deferred income taxes, net 3,310 644 Other assets 2,331 1,996 TOTAL ASSETS $ 243,294 $ 228,151 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 31,336 $ 27,318 Accrued warranty 19,334 16,610 Accrued compensation and related taxes 13,188 8,684 Deposits from customers 16,142 13,095 Other current liabilities and accrued expenses 7,659 6,603 Current portion of long-term debt 65 63 Total current liabilities 87,724 72,373 Long-term debt, less current portion 74 5,124 Other non-current liabilities 2,544 2,163 Total liabilities 90,342 79,660 Commitments and contingencies Shareholders' equity: Preferred stock, no par value: 2,000 shares authorized (none issued) - - Common stock, $0.01 par value; 40,000 shares authorized; 34,383 and 34,271 outstanding 344 343 Additional paid in capital 76,837 76,472 Retained earnings 76,428 72,326 Total Spartan Motors, Inc. shareholders' equity 153,609 149,141 Non-controlling interest (657 ) (650 ) Total shareholders' equity 152,952 148,491 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 243,294 $ 228,151 Page 8 of 12 Spartan Motors, Inc. and Subsidiaries Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended December 31, Twelve Months Ended December 31, 2016 2015 2016 2015 Sales $ 145,850 $ 140,647 $ 590,777 $ 550,414 Cost of products sold 127,907 135,262 518,113 502,783 Restructuring charge 53 56 136 519 Gross profit 17,890 5,329 72,528 47,112 Operating expenses: Research and development 2,363 1,473 6,772 4,560 Selling, general and administrative 14,391 13,493 56,172 52,695 Restructuring charge 171 371 959 2,336 Total operating expenses 16,925 15,337 63,903 59,591 Operating income (loss) 965 (10,008 ) 8,625 (12,479 ) Other income (expense): Interest expense (96 ) (72 ) (410 ) (365 ) Interest and other income 183 123 488 244 Total other income (expense) 87 51 78 (121 ) Income (loss) before taxes 1,052 (9,957 ) 8,703 (12,600 ) Taxes 111 (16 ) 100 4,880 Net Income (loss) 941 (9,941 ) 8,603 (17,480 ) Less: net loss attributable to non-controlling interest (1 ) (491 ) (7 ) (508 ) Net income (loss) attributable to Spartan Motors Inc. $ 942 $ (9,450 ) $ 8,610 $ (16,972 ) Basic net earnings (loss) per share $ 0.03 $ (0.28 ) $ 0.25 $ (0.50 ) Diluted net earnings (loss) per share $ 0.03 $ (0.28 ) $ 0.25 $ (0.50 ) Basic weighted average common shares outstanding 34,417 33,886 34,405 33,826 Diluted weighted average common shares outstanding 34,417 33,886 34,405 33,826 Page 9 of 12 Spartan Motors, Inc. and Subsidiaries Sales and Other Financial Information by Business Segment Unaudited Year Ended December 31, 2016 (in thousands of dollars) Business Segments Emergency Response Fleet Vehicles & Services Specialty Chassis & Vehicles Other Consolidated Emergency response vehicle sales $ 175,730 $ - $ - $ - $ 175,730 Fleet vehicle sales - 206,248 - - 206,248 Motorhome chassis sales - - 97,999 - 97,999 Other specialty chassis and vehicles - - 21,074 - 21,074 Aftermarket parts and assemblies 7,251 72,141 10,334 - 89,726 Total Sales $ 182,981 $ 278,389 $ 129,407 $ - $ 590,777 Operating Income (Loss) $ (13,660 ) $ 28,740 $ 6,846 $ (13,301 ) $ 8,625 Spartan Motors, Inc. and Subsidiaries Sales and Other Financial Information by Business Segment Unaudited Year Ended December 31, 2015 (in thousands of dollars) Business Segments Emergency Response Fleet Vehicles & Services Specialty Chassis & Vehicles Other Consolidated Emergency response vehicle sales $ 187,127 $ - $ - $ - $ 187,127 Fleet vehicle sales - 193,772 193,772 Motorhome chassis sales - - 103,264 103,264 Other specialty chassis and vehicles - - 13,849 13,849 Aftermarket parts and assemblies 6,093 33,911 12,398 52,402 Total Sales $ 193,220 $ 227,683 $ 129,511 $ - $ 550,414 Operating Income (Loss) $ (23,722 ) $ 14,530 $ 4,906 $ (8,193 ) $ (12,479 ) Page 10 of 12 Spartan Motors, Inc. and Subsidiaries Sales and Other Financial Information by Business Segment Unaudited Three Months Ended December 31, 2016 (in thousands of dollars) Business Segments Emergency Response Fleet Vehicles & Services Specialty Chassis & Vehicles Other Consolidated Emergency response vehicle sales $ 45,651 $ - $ - $ - $ 45,651 Fleet vehicle sales - 51,475 - - 51,475 Motorhome chassis sales - - 24,745 - 24,745 Other specialty chassis and vehicles - - 4,351 - 4,351 Aftermarket parts and assemblies 1,696 15,848 2,084 - 19,628 Total Sales $ 47,347 $ 67,323 $ 31,180 $ - $ 145,850 Operating Income (Loss) $ (3,750 ) $ 7,093 $ 1,441 $ (3,820 ) $ 965 Spartan Motors, Inc. and Subsidiaries Sales and Other Financial Information by Business Segment Unaudited Three Months Ended December 31, 2015 (in thousands of dollars) Business Segments Emergency Response Fleet Vehicles & Services Specialty Chassis & Vehicles Other Consolidated Emergency response vehicle sales $ 40,642 $ - $ - $ - $ 40,642 Fleet vehicle sales - 55,176 55,176 Motorhome chassis sales - - 27,834 27,834 Other specialty chassis and vehicles - - 3,020 3,020 Aftermarket parts and assemblies 1,356 10,541 2,078 13,975 Total Sales $ 41,998 $ 65,717 $ 32,932 $ - $ 140,647 Operating Income (Loss) $ (12,051 ) $ 4,524 $ 100 $ (2,581 ) $ (10,008 ) Page 11 of 12 Spartan Motors, Inc. and Subsidiaries Sales and Other Financial Information by Business Segment Unaudited Period End Backlog (amounts in thousands of dollars) Dec. 31, 2016 Sept. 30, 2016 June 30, 2016 Mar. 31, 2016 Dec. 31, 2015 Emergency Response Vehicles* $ 139,870 $ 149,752 $ 152,177 $ 160,392 $ 156,270 Fleet Vehicles and Services* 89,549 102,218 139,655 137,717 96,120 Motorhome Chassis * 18,749 19,114 11,197 16,235 12,401 Other Vehicles - - - 3,737 4,949 Aftermarket Parts and Assemblies 1,288 1,012 1,005 815 1,019 Total Specialty Chassis & Vehicles 20,037 20,126 12,202 20,787 18,369 Total Backlog $ 249,546 $ 272,096 $ 304,034 $ 318,896 $ 270,759 * Anticipated time to fill backlog orders at December 31, 2016; 11 months or less for emergency response vehicles; 3 months or less for motorhome chassis; 6 months or less for fleet vehicles and services; and 1 month or less for other products. Page 12of 12
